Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 26, 1987, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s principal contention is that the prosecution failed to prove that the victim sustained serious physical injury within the meaning of Penal Law § 10.00 (10); § 120.10. The defendant failed to make this argument at the time he *644made his motion to dismiss at the close of the People’s case. Therefore, this issue has not been properly preserved for review as a matter of law (see, People v Cardona, 136 AD2d 556) and we decline to review it in the exercise of our interest of justice jurisdiction.
Also unpreserved for appellate review is the defendant’s claim that the verdict sheets submitted to the jury were improper, since he failed to object to their submission (see, CPL 470.05 [2]; People v Rodriguez, 144 AD2d 598; People v Decambre, 143 AD2d 927; People v Battles, 141 AD2d 748; People v Williams, 138 AD2d 430; cf., People v Nimmons, 72 NY2d 830; People v Testaverde, 143 AD2d 208). Eiber, J. P., Kooper, Sullivan and Harwood, JJ., concur.